DETAILED ACTION
This office action is responsive to application 17/247,321 filed on December 7, 2020.  Claims 1-22 are pending in the application.  Claims 13-22 are withdrawn.  Claims 1-12 have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on December 7, 2020 was received and has been considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on October 12, 2022 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0366513) in view of Leung et al. (US 2016/0118438).

	Consider claim 1, Yang et al. teaches:
	A split pixel cell (see figure 2A), comprising: 
	a semiconductor substrate (semiconductor layer, 202) having a light receiving surface (i.e. for receiving light “hv”, figure 2A, paragraph 0020); 
	a first photodiode (small photodiode, 211) disposed in the semiconductor substrate (202, see figure 2A) and capable of photogenerating image charge in response to incident light (i.e. due to it being a photodiode, paragraph 0020); 
	a second photodiode (large photodiode, 201) disposed in the semiconductor substrate (202) adjacent the first photodiode (see figure 2A), the second photodiode (201) capable of photogenerating image charge in response to the incident light (i.e. due to it being a photodiode, paragraph 0020), wherein the second photodiode (201) is more sensitive to the incident light than the first photodiode (i.e. at least due to the first photodiode (201) being covered by a semi-transparent material (243), figure 2A, paragraphs 0022 and 0018); 
	a first and a second optical isolation grid sections (i.e. the trench isolation structures (231) formed on the left and right of the small photodiode (211) in figure 2A) disposed on the light receiving surface of the semiconductor substrate (202, see figure 2A) enclosing a light exposure area of the first photodiode (211, see figure 2A, paragraph 0021), the first and second optical isolation grid sections (231) having top surfaces that face the incident light (hv, see figure 2A, paragraph 0020), and inner and outer sidewalls (see figure 2A); and
	a light attenuation layer (semi-transparent material, 243) disposed adjacent the inner side walls of the first and second optical isolation grid sections (i.e. diagonally adjacent the inner side walls of the first and second isolation grid sections (231) as shown in figure 2A) and in optical alignment with the first photodiode (211, see figure 2A, paragraph 0022). 
	However, Yang et al. does not explicitly teach a barrier film disposed directly on the inner or outer sidewalls of the first and second isolation optical grid sections.
	Leung et al. similarly teaches a pixel structure (figures 1 and 2) including optical isolation structures (220A, 220B) filled with metal (i.e. tungsten, 234, paragraphs, 0022, 0023 and 0025).
	However, Leung et al. additionally teaches that the pixel structure comprises a barrier film (titanium nitride coating, 232) disposed directly on the inner or outer sidewalls of the first and second isolation optical grid sections (234, see figure 2 and step 362 of figure 3, paragraphs 0023 and 0030).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a barrier film as taught by Leung et al. disposed on the inner or outer sidewalls of the first and second isolation optical grid sections taught by Yang et al. as this only involves combining prior art elements according to known methods to yield predictable results such as preventing parasitic stray light and/or stray charge (Leung et al., paragraph 0014).

	Consider claim 2, and as applied to claim 1 above, Yang et al. further teaches a color filter layer (color filter layer, 237) disposed on the light-receiving surface of the semiconductor substrate (202, see figure 2A, paragraph 0020), wherein the first and second optical isolation grid sections separate the color filter layer (237) into a plurality of color filters (The Examiner interprets the first and second isolation grid sections to further include optical isolation structures (235) which separate the color filter layer (237) into a plurality of color filters as shown in figure 2A and detailed in paragraph 0022.).

	Consider claim 3, and as applied to claim 1 above, Yang et al. teaches that the optical isolation grid sections (231) comprise a first and a second trench isolation structures disposed in the semiconductor substrate (202) between the first photodiode (211) and the second photodiode (201) wherein the first and second optical isolation grid sections are in general alignment with the first and second trench isolation structure (The Examiner interprets the “high-k oxide” discussed in paragraph 0021 of the respective first and second optical isolation grids to be the first and second trench isolation structures.).

	Consider claim 8, and as applied to claim 1 above, Yang et al. does not explicitly teach that the barrier film and the light attenuation layer includes titanium or titanium nitride.
	Leung et al. teaches that the barrier film and the light attenuation layer includes titanium or titanium nitride (i.e. due to the barrier film being made of titanium nitride, see claim 1 rationale).

	Consider claim 9, and as applied to claim 1 above, Yang et al. further teaches a passivation layer (oxide material, 233) disposed between the first photodiode (211) and the light attenuation layer (243, see figure 2A, paragraphs 0020 and 0022).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Leung et al. as applied to claim 1 above, and further in view of Takizawa et al. (US 2021/0143193).

	Consider claim 10, and as applied to claim 1 above, Yang et al. further teaches a plurality of photodiode regions wherein one of the photodiode regions is configured as the first photodiode (211, see figure 2A) and a remaining photodiode region is configured as the second photodiode (201, see figure 2A), wherein the second photodiode (201) has a full well capacity larger than that of the first photodiode (see paragraphs 0023 and 0014).
	However, the combination of Yang et al. and Leung et al. does not explicitly teach that there are plural remaining photodiode regions configured as the second photodiode.
	Takizawa et al. similarly teaches a pixel structure (figure 34) having a small photoelectric conversion unit (153) and a large photoelectric conversion unit (51) separated from the small photoelectric conversion unit (153) by a grid structure (trench-shaped element isolation, 301, paragraphs 0204-0206).
	However, Takizawa et al. additionally teaches that there are plural photodiode regions configured as the second photodiode (e.g. four first photoelectric conversion units (51) as shown in figure 34, paragraphs 0203 and 0204). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the remaining photodiode region taught by the combination of Yang et al. and Leung et al. include plural photodiode regions configuring the second photodiode as taught by Takizawa et al. for the benefit of providing increased dynamic range with reduced optical crosstalk (Takizawa et al., paragraphs 0005 and 0006).

	Consider claim 11, and as applied to claim 10 above, the combination of Yang et al. and Leung et al. does not teach that the photodiode regions of the second photodiode are arranged to surround the photodiode region of the first photodiode.
	Takizawa et al. teaches that the photodiode regions of the second photodiode (51, figure 34) are arranged to surround the photodiode region of the first photodiode (301, see figures 34 and 35).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the remaining photodiode region taught by the combination of Yang et al. and Leung et al. include plural photodiode regions configuring the second photodiode and surrounding the photodiode region of the first photodiode as taught by Takizawa et al. for the benefit of providing increased dynamic range with reduced optical crosstalk (Takizawa et al., paragraphs 0005 and 0006).

Allowable Subject Matter
Claim 4-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 4, the prior art of record does not teach nor reasonably suggest that the light attenuation layer abuts against the inner sidewalls of the first and second optical isolation grid sections, and the light attenuation layer is structurally connected with the first and second optical isolation grid sections covering the light exposure area of the first photodiode, in combination with the other elements recited in parent claim 1.

	Claims 5-7 contain allowable subject matter as depending from claim 4.

	Consider claim 12, Yang et al. further teaches a color filter layer (color filter layer, 237) disposed on the light-receiving surface of the semiconductor substrate (202, see figure 2A, paragraph 0020), wherein the first and second optical isolation grid sections separate the color filter layer (237) into a plurality of color filters (The Examiner interprets the first and second isolation grid sections to further include optical isolation structures (235) which separate the color filter layer (237) into a plurality of color filters as shown in figure 2A and detailed in paragraph 0022.).  
	However, the prior art of record does not teach nor reasonably suggest that the light attenuation layer is underneath the first and second optical isolation grid sections and abuts against the inner sidewalls of the first and second optical isolation grid sections, wherein the barrier film abuts against the entirety of the inner sidewalls and the outer sidewalls of the first and second grid sections, and wherein a buffer layer is further disposed directly over the barrier film and over the top surfaces of first and second optical isolation grid, in combination with the other elements recited in parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kido et al. (US 2019/0096933) teaches a plurality of photodiode portions surrounding another photodiode portion (see figure 18B).
Mitsunaga et al. (US 2003/0197793) teaches a split pixel structure wherein one of the pixels has a light attenuation layer (see figure 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696